--------------------------------------------------------------------------------

PLEDGE AND ESCROW AGREEMENT

          THIS PLEDGE AND ESCROW AGREEMENT (the “Agreement”) is made and entered
into as of October 31, 2008 (the “Effective Date”) by and among FOX PETROLEUM,
INC., a corporation organized and existing under the laws of the State of Nevada
(the “Pledgor”), TRAFALGAR CAPITAL SPECIALIZED INVESTMENT FUND, (the “Pledgee”),
and THE LAW OFFICE OF JAMES G. DODRILL II, P.A., as escrow agent (“Escrow
Agent”).

RECITALS:

          WHEREAS, in order to secure the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of all of the
Company’s obligations (the “Obligations”) to the Pledgee or any successor to the
Pledgee under this Agreement, the Securities Purchase Agreement, as amended of
even date herewith between the Pledgor and the Pledgee (the “Securities Purchase
Agreement”), the Convertible Debentures (the “Convertible Debentures”) issued or
to be issued by the Company to the Pledgee, either now or in the future, up to a
total of Three Million Five Hundred Thousand Dollars ($3,500,000) of principal,
plus any interest, costs, fees, and other amounts owed to the Pledgee
thereunder, the Amended Security Agreement of even date herewith between the
Pledgor and the Pledgee (the “Security Agreement”), and all other contracts
entered into between the parties hereto (collectively, the “Transaction
Documents”), the Pledgor has agreed to irrevocably pledge to the Pledgee, or its
designees, fifteen million (15,000,000) shares (the “Pledged Shares”) of the
Pledgor’s common stock.

          NOW, THEREFORE, in consideration of the mutual covenants, agreements,
warranties, and representations herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

TERMS AND CONDITIONS

          1.      Pledge and Transfer of Pledged Shares.

                    1.1.      The Pledgor hereby grants to Pledgee, or its
designees, a security interest in all Pledged Shares as security for Pledgor’s
obligations under the Convertible Debentures. Simultaneously with the execution
of the Transaction Documents, the Pledgor shall deliver to the Escrow Agent
stock certificates representing 15,000,000 restricted Pledged Shares, together
with duly executed stock powers or other appropriate transfer documents executed
in blank by the Pledgor (the “Transfer Documents”), and such stock certificates
and Transfer Documents shall be held by the Escrow Agent until the full payment
of all amounts due to the Pledgee under the Convertible Debentures and through
repayment in accordance with the terms of the Convertible Debentures, or the
termination or expiration of this Agreement.

          2.      Rights Relating to Pledged Shares. Upon and anytime after the
occurrence of an Event of Default (as defined herein), the Pledgee, or its
designees, shall be entitled to vote the

--------------------------------------------------------------------------------

Pledged Shares, to receive dividends and other distributions thereon, to sell
the Pledged Shares, and to enjoy all other rights and privileges incident to the
ownership of the Pledged Shares.

          3.      Release of Pledged Shares from Pledge. Upon the payment of all
amounts due to the Pledgee under the Convertible Debentures by repayment in
accordance with the terms of the Convertible Debentures, the parties hereto
shall notify the Escrow Agent to such effect in writing. Upon receipt of such
written notice for payment of the amounts due to the Pledgee under the
Convertible Debentures, the Escrow Agent shall return to the Pledgor the
Transfer Documents and the certificates representing the Pledged Shares,
(collectively the “Pledged Materials”), whereupon any and all rights of Pledgee,
or its designees, in the Pledged Materials shall be terminated. Notwithstanding
anything to the contrary contained herein, upon full payment of all amounts due
to the Pledgee under the Convertible Debentures, by repayment in accordance with
the terms of the Convertible Debentures, this Agreement and Pledgee’s security
interest and rights in and to the Pledged Shares shall terminate.

          4.      Event of Default. An “Event of Default” shall be deemed to
have occurred under this Agreement upon an Event of Default under the
Transaction Documents.

          5.      Remedies. Upon and anytime after the occurrence of an Event of
Default, the Pledgee shall have the right to provide written notice of such
Event of Default (the “Default Notice”) to the Escrow Agent, with a copy to the
Pledgor. As soon as practicable after receipt of the Default Notice, the Escrow
Agent shall deliver to Pledgee the Pledged Materials held by the Escrow Agent
hereunder. Upon receipt of the Pledged Materials, the Pledgee shall have the
right to (i) sell the Pledged Shares and to apply the proceeds of such sales,
net of any selling commissions, to the Obligations owed to the Pledgee by the
Pledgor under the Transaction Documents, including, without limitation,
outstanding principal, interest, legal fees, and any other amounts owed to the
Pledgee, and exercise all other rights and (ii) any and all remedies of a
secured party with respect to such property as may be available under the
Uniform Commercial Code as in effect in the State of Florida. To the extent that
the net proceeds received by the Pledgee are insufficient to satisfy the
Obligations in full, the Pledgee shall be entitled to a deficiency judgment
against the Pledgor for such amount. The Pledgee shall have the absolute right
to sell or dispose of the Pledged Shares in any manner it sees fit and shall
have no liability to the Pledgor or any other party for selling or disposing of
such Pledged Shares even if other methods of sales or dispositions would or
allegedly would result in greater proceeds than the method actually used. The
Escrow Agent shall have the absolute right to disburse the Pledged Shares to the
Pledgee in batches not to exceed 4.9% of the outstanding capital of the Pledgor
(which limit may be waived by the Pledgee providing not less than 65 days’ prior
written notice to the Escrow Agent). The Pledgee shall return any Pledged Shares
released to it and remaining after the Pledgee has applied the net proceeds to
all amounts owed to the Pledgee.

                    5.1.      Each right, power and remedy of the Pledgee
provided for in this Agreement or any other Transaction Document shall be
cumulative and concurrent and shall be in addition to every other such right,
power or remedy. The exercise or beginning of the exercise by the Pledgee of any
one or more of the rights, powers or remedies provided for in this Agreement or
any other Transaction Document or now or hereafter existing at law or in equity
or by statute or otherwise shall not preclude the simultaneous or later exercise
by the Pledgee of all such other rights, powers or remedies, and no failure or
delay on the part of the

2

--------------------------------------------------------------------------------

Pledgee to exercise any such right, power or remedy shall operate as a waiver
thereof. No notice to or demand on the Pledgor in any case shall entitle it to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of any of the rights of the Pledgee to any other further
action in any circumstances without demand or notice. The Pledgee shall have the
full power to enforce or to assign or contract is rights under this Agreement to
a third party.

          6.      Concerning the Escrow Agent.

                    6.1.      The Escrow Agent undertakes to perform only such
duties as are expressly set forth herein and no implied duties or obligations
shall be read into this Agreement against the Escrow Agent.

                    6.2.      The Escrow Agent may act in reliance upon any
writing or instrument or signature which it, in good faith, believes to be
genuine, may assume the validity and accuracy of any statement or assertion
contained in such a writing or instrument, and may assume that any person
purporting to give any writing, notice, advice or instructions in connection
with the provisions hereof has been duly authorized to do so. The Escrow Agent
shall not be liable in any manner for the sufficiency or correctness as to form,
manner, and execution, or validity of any instrument deposited in this escrow,
nor as to the identity, authority, or right of any person executing the same;
and its duties hereunder shall be limited to the safekeeping of such
certificates, monies, instruments, or other document received by it as such
escrow holder, and for the disposition of the same in accordance with the
written instruments accepted by it in the escrow.

                    6.3.      Pledgee and the Pledgor hereby agree, to defend
and indemnify the Escrow Agent and hold it harmless from any and all claims,
liabilities, losses, actions, suits, or proceedings at law or in equity, or any
other expenses, fees, or charges of any character or nature which it may incur
or with which it may be threatened by reason of its acting as Escrow Agent under
this Agreement; and in connection therewith, to indemnify the Escrow Agent
against any and all expenses, including attorneys’ fees and costs of defending
any action, suit, or proceeding or resisting any claim (and any costs incurred
by the Escrow Agent pursuant to Sections 6.4 or 6.5 hereof). The Escrow Agent
shall be vested with a lien on all property deposited hereunder, for
indemnification of attorneys’ fees and court costs regarding any suit,
proceeding or otherwise, or any other expenses, fees, or charges of any
character or nature, which may be incurred by the Escrow Agent by reason of
disputes arising between the makers of this escrow as to the correct
interpretation of this Agreement and instructions given to the Escrow Agent
hereunder, or otherwise, with the right of the Escrow Agent, regardless of the
instructions aforesaid, to hold said property until and unless said additional
expenses, fees, and charges shall be fully paid. Any fees and costs charged by
the Escrow Agent for serving hereunder shall be paid by the Pledgor.

                    6.4.      If any of the parties shall be in disagreement
about the interpretation of this Agreement, or about the rights and obligations,
or the propriety of any action contemplated by the Escrow Agent hereunder, the
Escrow Agent may, at its sole discretion deposit the Pledged Materials with the
Clerk of the United States District Court of Florida, and, upon notifying all
parties concerned of such action, all liability on the part of the Escrow Agent
shall fully cease and terminate. The Escrow Agent shall be indemnified by the
Pledgor, the Company and

3

--------------------------------------------------------------------------------

Pledgee for all costs, including reasonable attorneys’ fees in connection with
the aforesaid proceeding, and shall be fully protected in suspending all or a
part of its activities under this Agreement until a final decision or other
settlement in the proceeding is received.

          6.5.      The Escrow Agent may consult with counsel of its own choice
(and the costs of such counsel shall be paid by the Pledgor and Pledgee) and
shall have full and complete authorization and protection for any action taken
or suffered by it hereunder in good faith and in accordance with the opinion of
such counsel. The Escrow Agent shall not be liable for any mistakes of fact or
error of judgment, or for any actions or omissions of any kind, unless caused by
its willful misconduct or gross negligence.

          6.6.      The Escrow Agent may resign upon ten (10) days’ written
notice to the parties in this Agreement. If a successor Escrow Agent is not
appointed within this ten (10) day period, the Escrow Agent may petition a court
of competent jurisdiction to name a successor.

          6.7      Conflict Waiver. The Pledgor hereby acknowledges that the
Escrow Agent is counsel to the Pledgee in connection with the transactions
contemplated and referred herein. The Pledgor agrees that in the event of any
dispute arising in connection with this Agreement or otherwise in connection
with any transaction or agreement contemplated and referred herein, the Escrow
Agent shall be permitted to continue to represent the Pledgee and the Pledgor
will not seek to disqualify such counsel and waives any objection Pledgor might
have with respect to the Escrow Agent acting as the Escrow Agent pursuant to
this Agreement.

          6.8      Notices. Unless otherwise provided herein, all demands,
notices, consents, service of process, requests and other communications
hereunder shall be in writing and shall be delivered in person or by overnight
courier service, or mailed by certified mail, return receipt requested,
addressed:

If to the Pledgor, to: Fox Petroleum, Inc.   64 Knightsbridge   London, SW1X7JF
  Attention: Richard Joseph Moore   Telephone: 011-44-207-590-9630   Facsimile:
011-44-207-590-9601     With a copy to: Richardson & Patel, LLP   10900 Wilshire
Boulevard, Suite 500   Los Angeles, California 90024   Attention: Peter Hogan  
Telephone: (310) 208-1182   Facsimile: (310) 208-1154     If to the Pledgee:
Trafalgar Capital Specialized Investment Fund   8-10 Rue Mathias Hardt, BP 3023
  L-1030 Luxembourg   Attention:      Andrew Garai, Chairman of the Board  
Telephone:      011-44-207-405-0161

4

--------------------------------------------------------------------------------


  Facsimile:      001-786-323-1651     With copy to: James Dodrill II, P.A.  
5800 Hamilton Way   Boca Raton, FL 33496   Telephone:   (561) 862-0529  
Facsimile:      (561) 892-7787

Any such notice shall be effective (a) when delivered, if delivered by hand
delivery or overnight courier service, or (b) five (5) days after deposit in the
United States mail, as applicable.

          7.      Binding Effect. All of the covenants and obligations contained
herein shall be binding upon and shall inure to the benefit of the respective
parties, their successors and assigns.

          8.      Governing Law; Venue; Service of Process. The validity,
interpretation and performance of this Agreement shall be determined in
accordance with the laws of the State of Florida applicable to contracts made
and to be performed wholly within that state except to the extent that Federal
law applies. The parties hereto agree that any disputes, claims, disagreements,
lawsuits, actions or controversies of any type or nature whatsoever that,
directly or indirectly, arise from or relate to this Agreement, including,
without limitation, claims relating to the inducement, construction, performance
or termination of this Agreement, shall be brought in the state superior courts
located in Aventura, Florida or Federal district courts located in Aventura,
Florida, and the parties hereto agree not to challenge the selection of that
venue in any such proceeding for any reason, including, without limitation, on
the grounds that such venue is an inconvenient forum. The parties hereto
specifically agree that service of process may be made, and such service of
process shall be effective if made, pursuant to Section 8 hereto.

          9.      Enforcement Costs. If any legal action or other proceeding is
brought for the enforcement of this Agreement, or because of an alleged dispute,
breach, default or misrepresentation in connection with any provisions of this
Agreement, the successful or prevailing party or parties shall be entitled to
recover reasonable attorneys’ fees, court costs and all expenses even if not
taxable as court costs (including, without limitation, all such fees, costs and
expenses incident to appeals), incurred in that action or proceeding, in
addition to any other relief to which such party or parties may be entitled.

          10.      Remedies Cumulative. No remedy herein conferred upon any
party is intended to be exclusive of any other remedy, and each and every such
remedy shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law, in equity, by statute, or
otherwise. No single or partial exercise by any party of any right, power or
remedy hereunder shall preclude any other or further exercise thereof.

          11.      Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute the same instrument.

5

--------------------------------------------------------------------------------

          12.      No Penalties. No provision of this Agreement is to be
interpreted as a penalty upon any party to this Agreement.

          13.      JURY TRIAL. EACH OF THE PLEDGEE AND THE PLEDGOR HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT WHICH IT MAY HAVE TO A
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION BASED HEREON, OR
ARISING OUT OF, UNDER OR IN ANY WAY CONNECTED WITH THE DEALINGS BETWEEN PLEDGEE
AND PLEDGOR, THIS PLEDGE AND ESCROW AGREEMENT OR ANY DOCUMENT EXECUTED IN
CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO OR THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE.

6

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have duly executed this Pledge
and Escrow Agreement as of the date first above written.

  TRAFALGAR CAPITAL SPECIALIZED INVESTMENT FUND,   LUXEMBOURG       By:
Trafalgar Capital Sari   Its: General Partner           By: /s/ Andrew Garai  
Name: Andrew Garai   Title: Portfolio Manager               FOX PETROLEUM, INC.
              By: /s/ Richard Joseph Moore   Name: Richard Joseph Moore   Title:
Chief Executive Officer           ESCROW AGENT:   THE LAW OFFICE OF JAMES G.
DODRILL II, P.A.           By: /s/ Jim Dodrill   Name: Jim Dodrill, Esq.  
Title: President

7

 

--------------------------------------------------------------------------------